Pee Cueiam,
The questions of negligence on the part of the motorman of the defendant company and the contributory negligence of the plaintiff, who was injured, were necessarily for the jury, and they were submitted with full and accurate instructions. Two cars, one an open summer car, which was at the time used as a motor, and the other a flat car loaded with rails and attached to the summer car, were standing on a switch on a city street at a place where an east-bound passenger car stopped every fifteen minutes during the day, to allow a car to pass on the main track. The motorman stood on the east platform of the open car facing west in the direction in which he intended to move the cars. The plaintiff, a boy thirteen years old, was riding east on a bicycle, and when near the open car turned from his course to cross the street diagonally and pass behind it. This place was not a regular crossing, but was frequently used to reach a subway under a railroad. At the moment he reached the track the cars were started west, and he was struck and injured. There was nothing except the position of the trolley pole to indicate that the car would move west, and anyone not observing this might well suppose the car was a regular passenger car going east or a car out of *176service. The case was not that of a boy coming unexpectedly in front of a moving car, but of one going behind a standing car which unexpectedly moved backwards, and the question of negligence could not be determined by the court.
The judgment is affirmed.